Case 3:19-cv-01112-RJD Document 36 Filed 10/20/20 Page 1 of 2 Page ID #3824




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 PAMELA KAY SMALLWOOD,                              )
                                                    )
                        Plaintiff,                  )
                                                    )
 v.                                                 )    Civil No. 19-cv-1112-RJD
                                                    )
 COMMISSIONER of SOCIAL SECURITY,                   )
                                                    )
                        Defendant.                  )
                                                    )

                              ORDER FOR ATTORNEY’S FEES

DALY, Magistrate Judge:

       Before the Court is the parties’ Joint Motion to Award of Attorney Fees and Costs. (Doc.

35).

       The parties agree that Plaintiff is entitled to an award of attorney’s fees and expenses in the

amount of $4,325.68.

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of attorney’s

fees and expenses pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)(1)(B). The

Court further finds that the agreed upon amount is reasonable and appropriate. Per the parties’

agreement, this award shall fully and completely satisfy any and all claims for fees and expenses

that may have been payable to Plaintiff in this matter pursuant to the Equal Access to Justice Act,

28 U.S.C. § 2412. Plaintiff shall seek costs separately.

       The parties’ Joint Motion to Award of Attorney Fees and Costs (Doc. 35) is GRANTED.

The Court awards Plaintiff the sum of $4,325.68 (four thousand three hundred twenty-five dollars

and sixty-eight cents) for attorney fees and expenses pursuant to the Equal Access to Justice Act.


                                            Page 1 of 2
Case 3:19-cv-01112-RJD Document 36 Filed 10/20/20 Page 2 of 2 Page ID #3825




These funds shall be payable to Plaintiff, per Astrue v. Ratliff, 560 U.S. 586 (2010). See also,

Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018). However, in accordance with the parties’

agreement, any part of the award that is not subject to set-off to pay Plaintiff’s pre-existing debt to

the United States shall be made payable to Plaintiff’s attorney pursuant to the EAJA assignment

previously executed by Plaintiff and counsel.

       IT IS SO ORDERED.

       DATED: October 20, 2020.



                                               s/ Reona J. Daly
                                               Hon. Reona J. Daly
                                               United States Magistrate Judge




                                            Page 2 of 2
